DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Claim 1, line 5:  “a” (first occurrence) has been changed to --the--.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  the prior art of record discloses similar methods for evaluating machine tools.  However, regarding claim 1 , the prior art neither discloses nor suggests providing a prequalified test piece placed upon a machine tool; probing the prequalified test piece placed upon the machine tool; recording the results of said probing; recording the deviation of the results of said probing from a set of target dimensions; comparing the deviation results to known standards; and identifying the largest deviation result of the machine tool, in combination with further steps of a method of valuing a machine tool.  Regarding claim 7, the prior art neither discloses nor suggests cutting a test piece; measuring the cutting results; recording the cutting results; comparing the deviation results to known standards; and identifying the largest deviation result of the machine tool, in combination with further steps of a method of valuing a machine tool.  Regarding claim 12, the prior art neither discloses nor suggests using a set up block, a machine tool spindle and an indicator in the specific manner as claimed, in combination with further elements of a method of measuring an unqualified surface within a machine tool.  Therefore, claims 1-14 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G. BRADLEY BENNETT whose telephone number is 571.272.2237. The examiner can normally be reached M-TH, 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571.272.2388. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.



/GEORGE B BENNETT/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        

gbb
22 AUG 2022